Exhibit GAS GATHERING AGREEMENT BETWEEN COWTOWN PIPELINE L.P. (“GATHERER”) AND QUICKSILVER RESOURCES INC. (“PRODUCER”) Alliance Area Gathering System, Tarrant and Denton Counties, Texas Effective Date December 1, 2009 TABLE OF CONTENTS 1. Definitions 1 2. Dedication of Contract Area; 6 3. Reservations of Parties 7 4. Receipt Point(s) and Delivery Point(s) 7 5. System Operations; Imbalances 8 6. Quantity; Nominations and Dispatching 9 7. Quality 10 8. Tests 12 9. Measurement and Meter Testing 12 10. Allocation of Gains, Fuel and Loss 15 11. Fees 16 12. Accounting, Payments and Credit Assurances 17 13. Warranty 19 14. Taxes 20 15. Indemnity and Damages 20 16. Force Majeure 22 17. Unprofitable Operations and Rights of Termination 23 18. Term 24 19. Regulatory Bodies 24 20. Disputes 24 21. Notices and Payments 24 22. Right to Process the Gas 26 23. Assignment 26 24. Miscellaneous 26 EXHIBIT A – CONTRACT AREA EXHIBIT B – RECEIPT POINTS AND DELIVERY POINTS GAS GATHERING AGREEMENT THIS GAS GATHERING AGREEMENT (this “Agreement”) is made and entered into as of the 1st day of December, 2009 (the “Effective Date”), by and among COWTOWN PIPELINE L.P., a Texas limited partnership (“Gatherer”), and QUICKSILVER RESOURCES INC., a Delaware corporation (“Producer.Gatherer and Producer are sometimes individually referred to herein as a “Party” and collectively as the “Parties.” WITNESSETH, THAT: WHEREAS, Producer is in the business of producing gas and owns or controls gas production from one or more wells (and one or more contemplated wells) on the lands within the Contract Area (or lands pooled therewith) and desires for Gatherer to gather such gas for redelivery to Producer or Producer’s Transporter; and WHEREAS, Gatherer is in the business of providing natural gas gathering services along its Gathering System and desires to receive, gather and deliver such Gas to Producer or Producer’s Transporter, subject to the terms and conditions herein; NOW, THEREFORE, for good and valuable consideration the adequacy, receipt and sufficiency of which are hereby set forth and acknowledged, and for all of the representations, warranties and mutual covenants set forth herein, Gatherer and Producer agree as follows: 1. Definitions 1.1For the purpose of this Agreement, the following terms and expressions used herein are defined as follows: a.“Affiliate” shall mean, with respect to any specified Person, any other Person that directly or indirectly, through one or more intermediaries, Controls, is Controlled by, or is under common Control with, such specified Person.As used in this definition, the term “Control” (including its derivatives and similar terms) means the ownership, directly or indirectly, of fifty percent (50%) or more of the capital stock issued by a corporation, the limited liability company interests of a limited liability company or the equivalent equity interests in any other Person, the holders of which are ordinarily, in the absence of contingencies, entitled to vote for the election of directors (or Persons with management authority performing similar functions) of such Person, even though the right so to vote has been suspended by the happening of such a contingency. b.“Actual Quarterly Volumes” means for any calendar quarter during the primary term of this Agreement the sum of (a) the actual volumes (measuredin Mcf) of Procucer's Gas receivedby Gathererand metered at any Receipt Points during such calendar quarter, (b) the actual volumes (measured in Mcf) of Gas received by Gatherer from Eni and metered at any Receipt Points during such calendar quarter pursuant to the Eni GGA, and (c) the actual volumes (measured in Mcf) of Gas received by Gatherer from third parties (other than Eni) and metered at any Receipt Points during such calendar quarter; provided, however, that third party volumes that are included in the calculation pursuant to this clause (c) shall never exceed the excess, if any, of (i) Producer’s Quarterly Modeled Volumes (measured in Mcf) for such calendar quarter over (ii) the sum of the volumes that are included in the calculation pursuant to clauses (a) and (b) of this definition for such calendar quarter. c.“Btu” shall mean one British thermal unit, which is the quantity of heat required to raise one pound avoirdupois of pure water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant pressure of 14.73 pounds per square inch absolute. d.“Component” shall mean those hydrocarbon and non-hydrocarbon molecular constituents which are definable by industry standards and procedures.Such Components as used in this Agreement shall be: N2 -
